Mr. Justice Lawrence delivered the opinion of the Court: It is clear there was usury in the note from Eitter to Love-land, but we are of opinion the circuit court erred in decreeing to appellant only $338.04. The testimony of the parties as to the amount actually loaned is contradictory, but Eitter, only a few months before filing his bill, made a formal tender of $425, and when Loveland declined to receive that sum as the amount due, Eitter deposited it with the clerk of the court to be paid to Loveland upon his surrender of the note and cancellation of the mortgage, and took a certificate of the clerk to that effect, which was read upon the hearing. We consider this very deliberate statement by Eitter of the amount legally due, as stronger upon that point than any other proof in the case, and the court should have pronounced a decree for that sum. Decree •reversed.